United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 18, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-20554
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JONATHAN CHIMNEY,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-362-1
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Jonathan Chimney appeals his guilty-plea conviction and

sentence imposed for conspiracy and possession of more than 50

grams of cocaine base in violation of 21 U.S.C. §§ 841 and 846.

     Chimney argues that the supervised release condition which

prohibits him from possessing dangerous weapons conflicts with

the district court’s oral pronouncement of the sentence and must

be deleted.    The Sentencing Guidelines recommend that all

defendants who have been convicted of a felony be prohibited from

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20554
                                -2-

possessing any dangerous weapon during the term of supervised

release.   U.S.S.G. § 5D1.3(d)(1).   “If the district court orally

imposes a sentence without stating the conditions applicable to

this period of supervision, the judgment’s inclusion of

conditions that are mandatory, standard, or recommended by the

Sentencing Guidelines does not create a conflict with the oral

pronouncement.”   United States v. Torres-Aguilar, 352 F.3d 934,

938 (5th Cir. 2003).

     AFFIRMED.